Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed November 7th, 2022 has been entered. Claims 1, 4-8, 12-16, and 20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 16th, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 12-16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 14 recite the limitation “…the first linear wall extending from the vertex vertically upward at a first acute angle relative to the strut…”. It is unclear how a linear wall can extend vertically i.e., at right angle to the horizontal plane, and also be at an acute angle. For the examination purpose “a linear wall” would be considered to be at an acute angle.
Claims 4-7 are rejected for their dependency on claim 1.
Claims 12-13 are rejected for their dependency on claim 8.
Claims 15-16 and 20 are rejected for their dependency on claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mores et al. (US 2018/0208296) in view of Ji et al. (CN 107600399) and Nunnally (US 2004/0069901).
Regarding claims 1 and 4, Mores et al. ‘296 teaches (figures 1-2) an acoustic system for an Urban Air Mobility (UAM) vehicle (1), the acoustic system comprising:
a first shield/shroud (6a) configured to be disposed around a rotor (7a) of the UAM vehicle, the first shied having an annular shape, the first shield configured to be disposed radially outward from a blade tip of a rotary blade, the first shield/shroud provides for shielding effect and allowing to reduce a respective rotor nose footprint  (Para 0024, 0073-75),
a strut/structural support (4a) (Para 0072);
but it is silent about the first shield configured to redirect sound waves from a substantially radial direction to a second direction, the second direction being orthogonal to substantially the radial direction, wherein a cross-section of the first shield comprises:
a first linear wall and a second linear wall, the first linear wall and the second linear wall defining a vertex, the first linear wall extending from the vertex upward at a first acute angle relative to a strut, the second linear wall extending vertically downward at a second acute angle relative to the strut.
However, Ji et al. ‘399 teaches (figures 1-4) multi-rotor unmanned aerial vehicle comprising rotor system (4)  wherein each rotor (4-2) is provided with rotor shroud (4-3) which effectively protect the rotor (4-2) and also change the propagation direction of the sound (English Translation; Page 5 Para 2). Nunnally ‘901 teaches (figure 24) a fan rotor stator (16) encircling the circumference of the rotor (116) wherein the stator comprises two linear walls forming a vertex (clearly seen in figure 24) (Para 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mores et al. ‘296 to incorporate the teachings of Ji et al. ‘399 and Nunnally ‘901 to configure the first shield configured to redirect sound waves from a substantially radial direction to a second direction, the second direction being orthogonal to substantially the radial direction, wherein a cross-section of the first shield comprises:
a first linear wall and a second linear wall, the first linear wall and the second linear wall defining a vertex, the first linear wall extending from the vertex upward at a first acute angle relative to a strut, the second linear wall extending vertically downward at a second acute angle relative to the strut. One of ordinary skill in art would recognize that doing so would  propagate sound waves away from aircraft body and reduce the noise of the aircraft.
Regarding claim 5, modified Mores et al. ‘296 teaches (figures 1-2) the acoustic system further comprising a central hub, the strut extending from the central hub to the first shield, the rotor configured to rotor around the central hub , the first shield spaced apart radially from the central hub (clearly seen in figures 1-2).
Regarding claims 6-7, modified Mores et al. ‘296 teaches (figures 1-2) the acoustic system further comprising a second shield configured to be disposed around a second rotor, a third shield configured to be disposed around a third rotor and a fourth shield configured to be disposed around a fourth rotor (clearly seen in figure 1-2).
Claim(s) 8, 12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mores et al. (US 2018/0208296) in view of Ji et al. (CN 107600399), Nunnally (US 2004/0069901) and Lloyd et al. (US 2018/0208305).
Regarding claim 8, Mores et al. ‘296 teaches (figures 1-2) a rotor system for an Urban Air Mobility (UAM) vehicle (1), the rotor system/thrust producing unit (3a) comprising:
a central hub (clearly seen in figures 1-2);
a drive shaft operably coupled to the central hub (Para 0006, 0044, 0112);
at least two rotary blades extending radially outward from the drive shaft (Para 0038);
a shield/ shroud (6a) spaced apart radially outward from the at least two rotary blades, the shield being annular in shape, the shield/shroud provides for shielding effect and allowing to reduce a respective rotor noise footprint  (Para 0024, 0073-75); and
a first strut/supporting structure (4a) extending from the central hub radially outward to the shield (Para 0072),
but it is silent about the shield configured to redirect sound waves from a substantially radial direction to a second direction, the second direction being orthogonal to the substantially radial direction;
a second strut extending from the central hub radially outward to the shield, wherein a cross-section of the shield comprises:
a first linear wall and a second linear wall, the first linear wall and the second linear wall defining a vertex, the first linear wall extending from the vertex upward at a first acute angle relative to a first strut, the second linear wall extending vertically downward at a second acute angle relative to the first strut.
However, Ji et al. ‘399 teaches (figures 1-4) multi-rotor unmanned aerial vehicle comprising rotor system (4)  wherein each rotor (4-2) is provided with rotor shroud (4-3) which effectively protect the rotor (4-2) and also change the propagation direction of the sound (English Translation; Page 5 Para 2). Nunnally ‘901 teaches (figure 24) a fan rotor stator (16) encircling the circumference of the rotor (116) wherein the stator comprises two linear walls forming a vertex (clearly seen in figure 24) (Para 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mores et al. ‘296 to incorporate the teachings of Ji et al. ‘399 and Nunnally ‘901 to configure the shield configured to redirect sound waves from a substantially radial direction to a second direction, the second direction being orthogonal to substantially the radial direction, wherein a cross-section of the first shield comprises:
a first linear wall and a second linear wall, the first linear wall and the second linear wall defining a vertex, the first linear wall extending from the vertex upward at a first acute angle relative to a  first strut, the second linear wall extending vertically downward at a second acute angle relative to the first strut. One of ordinary skill in art would recognize that doing so would  propagate sound waves away from aircraft body and reduce the noise of the aircraft.
Lloyd et al. ‘305 teaches (figure 1) aircraft (100) with fans (114) comprising ducts (116) with struts (118s) extending from the central hub (clearly seen in figure 1) (Para 0017-0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mores et al. ‘296 to incorporate the teachings of Lloyd et al. ‘305 to configure a second strut extending from the central hub radially outward to the shield. One of ordinary skill in art would recognize that doing so would enhance structural support of the rotor system.
Regarding claims 12 , modified Mores et al. ‘296 teaches (figures 1-2) the rotor system wherein the rotor system forms a portion of a propulsion system for the UAV vehicle (Para 0071).
Regarding claim 14, Mores et al. ‘296 teaches (figures 1-2) an Urban Air Mobility (UAM) vehicle (1), comprising:
an airframe defining a cabin (airframe has cabins for pilots);
a propulsion system comprising a plurality of rotor systems /thrust producing units (3a-3d) (Para 0071), each rotor system including
a central hub (clearly seen in figures 1-2);
a drive shaft operably coupled to the central hub (Para 0006, 0044, 0112);
at least two rotary blades configured to rotate about the central hub (Para 0038);
a shield/ shroud (6a) provides for shielding effect and allowing to reduce a respective rotor nose footprint, the shield having annular in shape (Para 0024, 0073-75),
a first strut/supporting structure (4a) extending from the central hub radially outward to the shield (Para 0072) 
but it is silent about the shield having an acoustic redirection system,
a second strut extending from the central hub radially outward to the shield, wherein a cross-section of the shield comprises:
a first linear wall and a second linear wall, the first linear wall and the second linear wall defining a vertex, the first linear wall extending from the vertex upward at a first acute angle relative to a first strut, the second linear wall extending vertically downward at a second acute angle relative to the first strut.
However, Ji et al. ‘399 teaches (figures 1-4) multi-rotor unmanned aerial vehicle comprising rotor system (4)  wherein each rotor (4-2) is provided with rotor shroud (4-3) which effectively protect the rotor (4-2) and also change the propagation direction of the sound (English Translation; Page 5 Para 2). Nunnally ‘901 teaches (figure 24) a fan rotor stator (16) encircling the circumference of the rotor (116) wherein the stator comprises two linear walls forming a vertex (clearly seen in figure 24) (Para 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mores et al. ‘296 to incorporate the teachings of Ji et al. ‘399 and Nunnally ‘901 to configure the shield configured to redirect sound waves from a substantially radial direction to a second direction, the second direction being orthogonal to substantially the radial direction, wherein a cross-section of the first shield comprises:
a first linear wall and a second linear wall, the first linear wall and the second linear wall defining a vertex, the first linear wall extending from the vertex upward at a first acute angle relative to a  first strut, the second linear wall extending vertically downward at a second acute angle relative to the first strut. One of ordinary skill in art would recognize that doing so would  propagate sound waves away from aircraft body and reduce the noise of the aircraft.
Lloyd et al. ‘305 teaches (figure 1) aircraft (100) with fans (114) comprising ducts (116) with struts (118s) extending from the central hub (clearly seen in figure 1) (Para 0017-0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mores et al. ‘296 to incorporate the teachings of Lloyd et al. ‘305 to configure a second strut extending from the central hub radially outward to the shield. One of ordinary skill in art would recognize that doing so would enhance structural support of the rotor system.
Regarding claim 15, modified Mores et al. ‘296 teaches (figures 1-2) the UAM vehicle (1) wherein the shield of each rotor system is spaced apart radially from a blade tip of a rotary blade in the at least two rotary blades (clearly seen in figures 1-2).
Regarding claim 16, modified Mores et al. ‘296 teaches (figures 1-2) the Urban Air Mobility (UAM) vehicle (1) wherein the acoustic redirection system of each rotor system is configured to redirect sound waves from a substantially radial direction to a second direction, the second direction being substantially orthogonal to the substantially radial direction (orthogonal propagation of sound waves can be achieved via arrangement of the shroud).
Regarding claim 20, modified Mores et al. ‘296 teaches (figures 1-2) the UAM vehicle further comprising a plurality of support arms, each support arm configured to structurally support a corresponding rotor system in the plurality of rotor systems (Para 0068; fuselage is a supporting structure and portion of fuselage which comes in contact with the rotor systems are support arms).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mores et al. (US 2018/0208296), Ji et al. (CN 107600399), Nunnally (US 2004/0069901) and Lloyd et al. (US 2018/0208305) as applied to claim 8 above, and further in view of Vontell et al. (US 2008/0156422).
Regarding claim 13 , modified Mores et al. ‘296 teaches (figures 1-2) the rotor system of claim 8 but it is silent about the shield comprising a thermoplastic material.
Vontell et al. ‘422 teaches the use of thin thermoplastic polymide film in aerospace applications, such as with/in propellers, helicopter rotors, nose cones, spinners, stators, gas turbine inlet ducts, nacelles and wing (Para 0004) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mores et al. ‘296 to incorporate the teachings of Vontell et al. ‘422 to configure the shield comprising a thermoplastic material. One of ordinary skill in art would recognize that doing so would  produce light weight and higher fatigue resistance shroud/shield.
Response to Arguments
Applicant’s arguments, filed November 7th, 2022, with respect to claim(s) 1, 8 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nunnally (US 2004/0069901).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642